On behalf of my President, His Excellency Mr. Salva Kiir Mayardit, I would like to congratulate the newly elected President of the General Assembly. We stand with his leadership. I also thank his predecessor, Mr. Sam Kutesa of Uganda, for his beautiful and successful tenure in office.
I would like to express our sincere gratitude for the pivotal role of the United Nations, and of many other friends, before, during and after the birth of our country, South Sudan, in July 2011. We commend this noble world body and its able leadership for firmly supporting our independence. We vividly remember the three days that the Secretary-General spent in Juba, dedicated himself to lecturing and advising us as independence neared. We congratulate His Excellency Mr. Ban Ki-moon.
After going through so much for too long, the dream, aspiration and vision of the people of South Sudan for a country of their own were finally realized on 9 July 2011, with strong support from the Intergovernmental Authority on Development (IGAD), the United Nations
15-29664 5/25

A/70/PV.23 01/10/2015
and the Troika. Almost one week thereafter, in this great Hall, the General Assembly took a historic step and endorsed our independence. We most enthusiastically thank the United Nations for that.
Having attained freedom for our country and its people, we, the leaders, wasted no time in pushing forward with the creation of institutions of good governance and democratic exercise. We started virtually from rubble, following the first civil war. However, our progress has been thwarted and marred by unjustified internal power feuds that resulted in a regrettable conflict that engulfed three of our country’s 10 states.
It is my pleasure and a relief to announce to the Assembly that this regrettable war and unnecessary bloodshed have been brought to an end. The people of South Sudan were yearning for peace, and on 26 August 2015 our President took the courageous step — with the help of IGAD, the Troika, China, Russia, the United Nations and so on — to sign a peace agreement with our brothers in the rebellion to silence the guns and end the civil war. This signature was immediately followed by the President’s declaration of a permanent ceasefire the next day. We must congratulate our people for this historic achievement of peace. I am sure it will be cemented by prosperity and happiness. We give credit to our neighbours and the international community at large. The next step now is for this body to quickly join and help us in terms of both humanitarian assistance and reconstruction as we vow to implement the agreement.
South Sudan is concerned about global and regional peace, security and respect for human rights. Though we have been tied down by our own difficulties, we are also mindful of our participation in global and regional strategies aimed at tackling threats of terrorism, environmental change and the like.
I commend the role that the United Nations Mission in South Sudan (UNMISS) played during the period leading up to our declaration of independence in 2011, and afterwards. Nonetheless, any renewal of the UNMISS mandate without consultations with and the consent of our Government would not be right and would therefore be unacceptable. It is a well-known fact that matters of that nature are sovereign and due consultation is imperative.
Committing crimes against the people we govern or violating human rights have never and shall never be condoned by our Government. Promoting and protecting
the safety of persons, families and communities and their physical and social well-being is a duty that we take very seriously. We will not allow impunity to reign. We are conscious of our obligations to humankind, and we respect the human rights charter contained in the Universal Declaration of Human Rights and related protocols. We respect the content and provisions of the Geneva Conventions and vow to strictly observe and apply them in our difficult and complex context. Since our independence, whenever we have received reports of human rights abuses by elements associated with our security institutions, we have investigated and immediately dealt with them in accordance with the law.
We are delighted to announce that through the efforts of IGAD, alongside the Troika, on 26 August His Excellency President Salva Kiir Mayardit not only signed the agreement but also declared the ceasefire. This ceasefire is holding surely in certain parts of the country — there is no doubt about that — but not in all, I must underscore. That is mainly attributable to the absence of a joint monitoring and verification mechanism installed on the ground and of funding from IGAD for that purpose. I urge IGAD to work more speedily on creating and designating that vital instrument for enforcing any meaningful ceasefire.
With respect to security arrangements, from 13 to 18 September the warring parties held a workshop in Addis Ababa, which ended with our Government delegation signing the minutes and a communiqué. Our brothers in the rebellion, however, declined to sign, for reasons best known to them. It is now incumbent upon “IGAD-Plus” to persuade the armed opposition to sign the minutes as quickly as possible. The announcement by the Sudan People’s Liberation Army (SPLA) — our Government Army — about a week ago that it would move out of Juba to a location 25 kilometres away is further proof that our Government is committed to this agreement. That is a clear demonstration of the Government’s will to execute the accord. As the SPLA is already moving to redeploy, the international community needs to expeditiously provide the necessary funding to help build new army barracks in those forests.
As we embark on the implementation of the peace agreement, sanctions and travel restrictions imposed on our officials should no longer be an option. At this juncture, I urge all countries of good will to rush in with humanitarian, resettlement and development projects.
6/25 15-29664

01/10/2015 A/70/PV.23
There is no doubt that development and prosperity can quickly lead to cementing peace and stability. It is therefore crucial for the Government of South Sudan to remind international donors about the many pledges they made earlier but which have never been honoured.
More than at any other time in our conflict-riddled history, the upcoming post-conflict imperatives of resettlement, rehabilitation and disarmament require concerted financial and technical assistance from our many friends of goodwill around the world. Honouring the numerous pledges made in forums such as in Oslo in 2005 and 2014 and the International Engagement Conference hosted by the sisterly country of the United States in 2011 will go a long way in enabling the current peace agreement to be fully implemented, in order to meet the pressing need for humanitarian aid and post- conflict reconstruction.
We are firmly determined to correct the errors of the past and look forward to the future. I take this opportunity to appeal to all friends and supporters of South Sudan to rapidly step in to support the humanitarian process I alluded to previously — the processes of rehabilitation, peacebuilding, cantonment and national reconstruction. South Sudan is very resilient and its future is certainly full of hope, particularly with all the assistance and cooperation that the international community has to offer. We should not be subject to undeserved isolation and sanctions, given our level of fragility as a new country.
